285 S.W.3d 831 (2009)
STATE of Missouri, Respondent,
v.
Steven COLVIN, Appellant.
No. ED 91864.
Missouri Court of Appeals, Eastern District, Division Two.
June 23, 2009.
Ellen H. Flottman, Columbia, Mo, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., John M. Reeves, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.


*832 ORDER

PER CURIAM.
Steven Colvin appeals the trial court's judgment and sentence after a jury found him guilty of domestic assault in the second degree and felonious restraint.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).